DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 14-15 are allowed over the prior art of record for the reasons set forth in the previous Office Action dated 4/8/2022.
Claims 8-13, 16-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
	As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for selecting a photochromic optical article comprising: determining outdoor characteristics of a plurality of different photochromic optical articles; and selecting at least one photochromic optical article from the plurality of different photochromic optical articles for the individual based, at least in part, on the determined living environment and the determined outdoor characteristics, in combination with the rest of the limitations of the claim.
	Claims 9-13, 20 are allowed by the virtue of dependency on the allowed claim 8.
	As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an environment module configured to determine living environment data of an individual; a photochromic optical article characterization module configured to determine outdoor characteristics of a plurality of different photochromic optical articles; and a processor for computing the living environment data and outdoor characteristics data for providing a photochromic optical article recommendation comprising at least one photochromic optical article from the plurality of different photochromic optical articles, in combination with the rest of the limitations of the claim.
	Claims 17-19 are allowed by the virtue of dependency on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886